DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-12, 21-23, 25-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the 112(a) rejections of claim 30, Applicant’s arguments are not persuasive. 
Applicant submits that because an aircraft cabin example is disclosed, the “speaker-sensor system is acoustically transparent to sound waves in air.” The examiner respectfully disagrees. As per claim 1, the speaker sensor system includes “a duct.” If a sound wave in the air is outside the duct (for example, in the aircraft cabin), how is the system, which includes the physical duct, acoustically transparent to the sound wave? The duct is not acoustically transparent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The disclosure of the prior-filed application, Application No. 62/727,257, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
There is no disclosure of “a particle velocity probe” in the provisional application. Therefore claims 1-2, 6-12, 21-23, 25-32 are being examined using the filing date of 9/3/19. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 was added in the claims filed 6/7/21. There is a lack of writer description in the specification for the claim limitation. The only mention of a particle velocity probe in the specification (as filed) is in ¶0027. It is not disclosed that the probe “detects the shape and direction of incident wavefronts for global wave-front sensing.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-8, 11, 21, 25, 26, 28 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the relationship between “the sensor” and “a plurality of sensors” is unclear. The claim reads as if “the sensor” and “sensors” are the same type of sensor, except claim 32 discloses that they are different. The language of the claim should be changed so that the difference between “the sensor” and “sensors” is clear.
Claims 6-8, 11, 21, 26, 28 and 32 are rejected for depending on the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-12, 21, 23, 26 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard (WO 2018/128980 A1) in view of Microflown ("PU Voyager." Microflown, 15 July 2019, www.microflown.com/products/standard-probes/voyager-probe.).
As to claim 1, Barnard discloses a speaker-sensor system (Fig. 3), comprising: 
an acoustically transparent loudspeaker (¶0006 and ¶0041, Fig. 3. “An active noise control system includes a solid state transducer with advanced thin-film materials, such as an array of carbon nanotube wires, porous carbon foams, freestanding graphene, graphene on a substrate, an array of metal nanowires, nanoscale thickness metal films, conductive polymer thin films, boron nitride nanotubes, or a combination thereof.”); 
a sensor(¶0046, Fig. 3. Sensors 310/320.); 
a processor connecting the loudspeaker to the sensor, wherein the processor is configured to execute a processing program (¶0049-¶0053, Fig. 3. Electronic Processor 335 of Controller 325,); and 
a duct, wherein the loudspeaker and the sensor are contained within the duct such that the speaker-sensor system is acoustically transparent (¶0005-0006 and ¶0046, Fig. 3. Active noise control system for a pipe/duct. Thin film transducer using materials such as carbon nanotubes.).
		Barnard does not expressly disclose the sensor is a particle velocity probe.
	Barnard in view of Microflown discloses the sensor is a particle velocity probe (“The probe comprises a sound pressure microphone and particle velocity sensor, physically at the same point in a compact anodized aluminum body… This probe is designed to help you evaluate and troubleshoot all kind of noise problems while coping 
Barnard and Microflown are analogous art because they are from the same field of endeavor with respect to correcting noise problems.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a particle velocity sensor, as taught by Microflown. The motivation would have been to use an improved sensor technology to better evaluate noise problems in demanding measuring conditions (Microflown).
As to claim 2, Barnard in view of Microflown discloses a sensor array, wherein the sensor array is comprised of the sensor and a plurality of sensors (Barnard, Fig. 3. Sensors 310 and 320. Further, noise cancellation systems utilizing multiple microphones are well known in the art.), 
wherein the acoustically transparent loudspeaker and the sensor array are contained within the duct (Fig. 3. Transducer 100 and microphones 310/320 in the pipe/duct.).
Barnard in view of Microflown does not expressly discloses an acoustically transparent loudspeaker array, wherein the loudspeaker array is comprised of the acoustically transparent loudspeaker and a plurality of acoustically transparent loudspeakers.
However, Barnard (¶0042) discloses the thin film wrap of transducer 100 “is a continuous material as opposed to an array of discrete transducers.” This shows that using an array of discrete transducers is already known. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use an array of discrete transducer as it is already known in the art as an alternative to a continuous wrap.
As to claim 6, Barnard in view of Microflown discloses wherein the processing program utilizes the system for echo-free or echo-reduced noise cancellation (Barnard, 
As to claim 7, Barnard in view of Microflown discloses wherein the processing program performs global wave-front sensing (Barnard, ¶0046-0047, Fig. 3. Input sensor 310 senses acoustic noise.).
As to claim 8, Barnard in view of Microflown discloses wherein the processing program performs spatial radiation control (Barnard, ¶0049, Fig. 3. Transducer 100 radiates a sound into space.).
As to claim 9, Barnard in view of Microflown discloses wherein the processing program performs wave modification (Barnard, ¶0043, Fig. 3. “The pressure waves created by the thin-film resistive material cancel or shape the acoustic plane wave passing through the solid-state transducer 100.”). 
	As to claim 10, Barnard in view of Microflown discloses wherein the processing program performs wave augmentation (Barnard, ¶0043, Fig. 3. “The pressure waves created by the thin-film resistive material cancel or shape the acoustic plane wave passing through the solid-state transducer 100.”). 
As to claim 11, Barnard in view of Microflown discloses wherein the processing program performs global wave-front cancellation (Barnard, ¶0043, Fig. 3. “The pressure waves created by the thin-film resistive material cancel or shape the acoustic plane wave passing through the solid-state transducer 100.”).
As to claim 12, Barnard in view of Microflown does not expressly disclose a second acoustically transparent loudspeaker, wherein the second acoustically transparent loudspeaker is attached to the first acoustically transparent loudspeaker by an electrode.
Barnard (¶0042) discloses the thin film wrap of transducer 100 “is a continuous material as opposed to an array of discrete transducers.” The transducers are connected using electrodes. This shows that using an array of discrete transducers is already known. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use an array of discrete transducer as it is already known in the art as an alternative to a continuous wrap.
As to claim 21, Barnard in view of Microflown does not expressly disclose a second acoustically transparent loudspeaker array, wherein the second acoustically transparent loudspeaker array is located within the same duct and parallel to the first array.
However, Barnard (¶0042) discloses the thin film wrap of transducer 100 “is a continuous material as opposed to an array of discrete transducers.” The transducers are connected using electrodes. This shows that using an array of discrete transducers is already known. Some of the discrete transducers would be located parallel to each other as well (see at least rectangular configuration in Fig. 7 and hexagonal configuration of Fig. 10), and it would have been obvious to one of ordinary skill in the art that all could be. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use an array of discrete transducer, as it is already known in the art as an alternative to a continuous wrap.
As to claim 23, Barnard in view of Microflown discloses wherein the speaker-sensor system comprises a carbon nanotube thermoacoustic loudspeaker (Barnard, ¶0006-¶0007 and ¶0041. Thermophone made from carbon nanotubes.).
As to claim 25, Barnard in view of Microflown discloses wherein the particle velocity probe detects the shape and direction of incident wavefronts for global wave-front sensing (Microflown, “The probe comprises a sound pressure microphone and particle velocity sensor, physically at the same point in a compact anodized aluminum 
The motivation is the same as claim 1 above.
As to claim 26, Barnard in view of Microflown discloses wherein the global wave-front cancellation includes sensing and cancelling of non-planar wavefronts (Barnard, ¶0043, Fig. 3. “The pressure waves created by the thin-film resistive material cancel or shape the acoustic plane wave passing through the solid-state transducer 100.”).
	As to claim 29, Barnard in view of Microflown discloses wherein the sensor is located along the direction of sound propagation in the duct (Barnard, Fig. 3).
	As to claim 30, Barnard in view of Microflown discloses wherein the speaker-sensor system is acoustically transparent to sound waves in air (Barnard, ¶0006 and ¶0046, Fig. 3. Thin film transducer using materials such as carbon nanotubes, which are acoustically transparent.).
	As to claim 31, Barnard in view of Microflown discloses wherein an incident sound field at a position of the speaker and at a position of the sensor is coherent (Barnard, ¶0006 and ¶0046, Fig. 3. Thin film transducer using materials such as carbon nanotubes, which are acoustically transparent, so sound field would be coherent.).
	As to claim 32, Barnard in view of Microflown discloses wherein each sensor of the plurality of sensors is a particle velocity probe, a microphone or an accelerometer (Barnard, Fig. 3. Sensors 310 and 320. Further, noise cancellation systems utilizing multiple microphones are well known in the art. Microflown disclose a sensor being a particle velocity probe. Further, an accelerometer is another well-known senor for noise applications.).
The motivation is the same as claims 1 and 2 above.
Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard in view of Microflown, as applied to claim 1 above, in view of Ayub et al. (Ayub, Md, et al. "Acoustic absorption behaviour of carbon nanotube arrays." Inter-noise 2014, 2014.).
As to claim 22, Barnard in view of Microflown does not expressly disclose wherein the speaker-sensor system impedes wave amplitude by less than twelve percent.
Barnard in view of Microflown as modified by Ayub discloses wherein the speaker-sensor system impedes wave amplitude by less than twelve percent (Ayub, Abstract. “Results show that a forest of 3mm CNT arrays can provide as much as 10% acoustic absorption capability within the frequency range 125Hz-4kHz.” If 10% absorption is at best, a CNT (carbon nanotube) array transducer would impede wave amplitude by less than twelve percent.).
Barnard and Ayub are analogous art because they are from the same field of endeavor with respect to carbon nanotubes.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art that the carbon nanotubes would provide less than10% acoustic absorption, as taught by Ayub. The motivation would have been that it is a property of carbon nanotube arrays as shown in the study.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Barnard in view of Microflown, as applied to claims 1-2 above, in view of Wang et al. (US 2011/2174297 A1) hereinafter “Wang.”
As to claim 27, Barnard in view of Microflown does not expressly disclose wherein the acoustically transparent loudspeaker comprises a planar acoustically transparent loudspeaker, and wherein the planar acoustically transparent loudspeaker is co-planar with a cross-section of the duct.
Barnard in view of Microflown as modified by Wang discloses wherein the acoustically transparent loudspeaker comprises a planar acoustically transparent loudspeaker (Wang, ¶0015 and ¶0025, Fig. 1. Thermoacoustic sound generator 14 having planar surface.), and 
wherein the planar acoustically transparent loudspeaker is co-planar with a cross-section of the duct (Wang, Fig. 1 and Barnard, Fig. 3. Almost any position of planar speaker of Wang in duct of Barnard would result in it being co-planar with a cross-section of the duct.).
Barnard and Wang are analogous art because they are from the same field of endeavor with respect to carbon nanotube transducers.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use a planar transducer, as taught by Wang. The motivation would have been that it is one of many shapes used for carbon nanotube thermoacoustic speakers (Wang, ¶0016).
As to claim 28, it is rejected under claim 2 using the same motivation as claim 27 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Asgarisabet et al. (Asgarisabet, Mahsa, et al. "Near field acoustic holography measurements of carbon nanotube thin film speakers." The Journal of the Acoustical Society of America, vol. 140, 2016.), Barnard et al. (Barnard, Andrew, and Mahsa Asgarisabet. "Using probe microphones for nearfield acoustic holography measurements of a carbon nanotube speaker." PCB Piezotronics, Jan. 2016.), and Wikipedia ("Particle Velocity Probe." Wikipedia, 25 June 2018, en.wikipedia.org/w/index.php?title=Particle_velocity_probe&action=history.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES K MOONEY/Primary Examiner, Art Unit 2654